Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 11-25 are currently pending.

Response to Amendment
The amendment filed June 29, 2022 has been entered. Applicant’s amendments to the Claims in response to the Final Office Action mailed March 30, 2022 has been entered. 
Claims 11-25 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “of in a cableway system” in line 3. For examination purposes, the claim language of “of in” will be interpreted as “of”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1) and Morittskhuber et al. (RU 2481212 C2, provided with translation). 
Regarding claim 11, Huard teaches (Fig. 1-2): A tire conveyor for transport devices of a cableway system (para. 0011), the tire conveyor (10) comprising: the tire conveyor being disposed at a station or an intermediate station (para. 0008, lines 66-68) of the cableway system and; a drivetrain (ST) for driving said tires (para. 0013), said drivetrain (ST) having at least one drive pulley and at least one drive device (belts and pulleys; para. 0013); a guide (annotated Fig. 1 below) disposed along and separate from said track (10), at least in some sections thereof; and at least one measurement device (16), said at least one measurement device (16) being displaceably mounted on said guide (through test carriage 14; claim 6).
Huard further teaches that the at least one measuring device (16) is for measuring the compressive force exerted by the tires and thereby the inflation status of the wheels (para. 0017 and 0018), but does not explicitly teach that the at least one measuring device is for measuring a property of said drivetrain, or of a component of the drivetrain. 
However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, in order to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 
Huard further teaches (Fig. 1-2): a plurality of tires (11) arranged along a track (10), but does not explicitly teach that the tire conveyor comprises: a supporting structure mounted on stanchions, and the tire conveyor being disposed on the supporting structure; a plurality of tires arranged on a support of the supporting structure and along a track.
However, Morittskhuber further teaches (Fig. 1): a tire conveyor (Fig. 1) comprises: a supporting structure (annotated Fig. 1 below) mounted on stanchions (annotated Fig. 1 below), and the tire conveyor being disposed on the supporting structure (annotated Fig. 1 below); a plurality of tires (4) arranged on a support (annotated Fig. 1 below) of the supporting structure and along a track (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a supporting structure mounted on stanchions for supporting a plurality of tires along a track, as taught by Morittskhuber, to ensure that the cableway system is safely and effectively raised off the ground at a desired height. 
Regarding claim 12, Huard, Trantina, and Morittskhuber teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): said drive pulley is a belt pulley and said drive device is a belt (para. 0013).
Regarding claim 13, Huard, Trantina, and Morittskhuber teach the elements of claim 11 as stated above. Huard further teaches (Fig. 1-2): said measurement device (16) is mounted for automatic displacement (test carriage 14 is mounted for displacement along the transfer path through the tire wheels 11; claim 6). 
Regarding claim 14, Huard, Trantina, and Morittskhuber teach the elements of claim 13 as stated above. Huard further teaches (Fig. 1-2): measurement device (16) is automatically displaceable by a cable pull engaging on said measurement device or by a drive (through drivetrain ST) arranged on said measurement device (16) (Fig. 1). 
Regarding claim 15, Huard, Trantina, and Morittskhuber teach the elements of claim 11 as stated above. Huard further teaches (Fig. 1-2): said measurement device is configured to measure properties of said tires (11) (para. 0018) and/or of said drive pulleys and/or of said drive devices. 
Regarding claim 16, Huard, Trantina, and Morittskhuber teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device is configured to measure properties of said track and/or of the transport device. 
However, Morittskhuber teaches (Fig. 1): a cable railway system comprising a measurement device (sensor 7) configured to detect vibrations of a transport device (3) (Claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure the vibrations of a transport device, as taught by Morittskhuber, in order to ensure a safe operation of the cableway by switching off the cable car when a vibration exceeds a set value. 
Regarding claim 17, Huard, Trantina, and Morittskhuber teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device is configured to measure geometric properties and/or vibrations. 
However, Morittskhuber teaches (Fig. 1): a cable railway system comprising a measurement device (sensor 7) configured to detect vibrations of a transport device (3) (Claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure the vibrations of a transport device, as taught by Morittskhuber, in order to ensure a safe operation of the cableway by switching off the cable car when a vibration exceeds a set value.
Regarding claim 21, Huard, Trantina, and Morittskhuber teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): a transmission unit (processing circuit; claim 9) configured to transmit measured values detected by said measurement device (16) (claim 9).
Regarding claim 22, Huard, Trantina, and Morittskhuber teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): said measurement device (16) is configured to measure properties on the driven drivetrain and/or on the stationary drivetrain. 
Huard further teaches that the at least one measuring device (16) is for measuring the compressive force exerted by the tires and thereby the inflation status of the wheels (para. 0017 and 0018), but does not explicitly teach that said measurement device (16) is configured to measure properties on the driven drivetrain and/or on the stationary drivetrain. 
However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, in order to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 
Regarding claim 25, Huard teaches (Fig. 1-2): A method for measuring a property of a tire conveyor (10) at a station or an intermediate station (para. 0008, lines 66-68) of a cableway system (para. 0011), wherein the tire conveyor (10) has tires (11), which are arranged along a track (10), and the drivetrain (ST) has at least one drive pulley and at least one drive device (para. 0013), the method comprising: providing a guide (annotated Fig. 1 below) disposed along and separate from the track (10)(Fig. 1), at least in some sections thereof; and displacing at least one measurement device (16) for measuring the property of the tire conveyor (10) along the guide (annotated Fig. 1 below).
Huard further teaches that the at least one measuring device (16) is for measuring the compressive force exerted by the tires and thereby the inflation status of the wheels (para. 0017 and 0018), but does not explicitly teach that the at least one measuring device is for measuring a property of said drivetrain, or of a component of the drivetrain. 
However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, in order to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 
Huard further teaches (Fig. 1-2): a plurality of tires (11) arranged along a track (10), but does not explicitly teach that the tire conveyor is disposed on a supporting structure mounted on stanchions, wherein a plurality of tires of the tire conveyor are arranged on a support of the supporting structure and along a track.
However, Morittskhuber further teaches (Fig. 1): a tire conveyor (Fig. 1) comprises: a supporting structure (annotated Fig. 1 below) mounted on stanchions (annotated Fig. 1 below), and the tire conveyor being disposed on the supporting structure (annotated Fig. 1 below); a plurality of tires (4) arranged on a support (annotated Fig. 1 below) of the supporting structure and along a track (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a supporting structure mounted on stanchions for supporting a plurality of tires along a track, as taught by Morittskhuber, to ensure that the cableway system is safely and effectively raised off the ground at a desired height.




Annotated Fig. 1 of Morittskhuber

    PNG
    media_image1.png
    498
    878
    media_image1.png
    Greyscale













Annotated Fig. 1 of Huard

    PNG
    media_image2.png
    866
    742
    media_image2.png
    Greyscale


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1), Morittskhuber et al. (RU 2481212 C2, provided with translation), and Chen et al. (CN 103100974 A, provided with translation).
Regarding claim 18, Huard, Trantina, and Morittskhuber teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device comprises at least one sensor for dynamic 2D/3D profile detection.
However, Chen et al. (CN 103100974 A, provided with translation) teaches (Fig. 1-2): A honing machine detecting system, comprising a measurement device (2D laser scanner 1) connected to a sliding system (2) for fixing and moving the laser scanner (1), wherein the laser scanner is used to emit light to a track (guide rail) to obtain the shape light intercept curve of the track (claim 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure straightness of the track, as taught by Chen, in order to ensure that the necessary track profile is maintained for proper transport of the cable car across the cableway. 
Regarding claim 19, Huard, Trantina, Morittskhuber, and Chen teach the elements of claim 18, as stated above. Huard does not explicitly teach that said at least one sensor is an optical sensor. However, Chen further teaches (Fig. 1-2): the at least one sensor (1) is an optical sensor (para. 0016, lines 98-101).
Regarding claim 20, Huard, Trantina, Morittskhuber, and Chen teach the elements of claim 19, as stated above. Huard does not explicitly teach an optical laser scanner. However, Chen further teaches (Fig. 1-2): said optical sensor (1) is a laser scanner (para. 0016, lines 98-101). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1), Morittskhuber et al. (RU 2481212 C2, provided with translation), and Tamisier et al. (KR 20080092291 A, provided with translation).
Regarding claim 23, Huard, Trantina, and Morittskhuber teach teach the elements of claim 11, as stated above. Huard further does not explicitly teach that said measurement device is pivotably mounted on said guide.
However, Tamisier teaches (Fig. 1-2 and 5-6): A measurement device (10) with a sensor (11) for detecting the presence of a rope (12), wherein the measurement device (10) is pivotably mounted on a guide (joint plate 18) (page 3, lines 100-102). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Trantina to have the measurement device pivotably mounted on the guide, as taught by Tamisier, in order to use additional sensors to perform additional measurements (i.e. profile imaging, acoustic, vibrations, etc.) on the drivetrain components and the track profile. 
Regarding claim 24, Huard, Trantina, Morittskhuber, and Tamisier teach the elements of claim 23, as stated above. Huard does not explicitly teach that said measurement device is mounted for automatic pivoting.  
However, Tamisier further teaches (Fig. 1-2 and 5-6): A measurement device (10) with a sensor (11) for detecting the presence of a rope (12), wherein the measurement device (10) is mounted on a guide (joint plate 18) for automatic pivoting (page 2, lines 51-59). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Trantina to have the measurement device mounted for automatic pivoting on the guide, as taught by Tamisier, in order to use additional sensors to perform additional measurements (i.e. profile imaging, acoustic, vibrations, etc.) on the drivetrain components and the track profile.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “the cable of the cableway system would not be considered a guide by a person of ordinary skill in the art". 
The examiner disagrees and responds that according to Oxford Languages, a “guide” is defined as “a structure or marking which directs the motion or positioning of something.” Therefore, the annotated cable of Huard can be broadly interpreted as a “guide”, since it directs the motion and positioning of the carriage 14. 
Applicant argues that “Huard fails to disclose the feature of the tires being "on a support of the supporting structure" that is "arranged along a track."
The examiner responds that the claim language of “on a support of the supporting structure" that is "arranged along a track” was not previously presented, and will be given proper search and consideration in the current Office Action. 
Applicant argues that “Trantina is clearly not comparable to a tire conveyor according to the claims-specifically, a stationary device-and would not be combined with Huard in the cited manner by a person of ordinary skill in the art”.
The examiner responds that the propulsion system 5 of Trantina can be broadly construed as a drivetrain of the tire conveyor because it drives the wheel (16) resting on the support line (para. 0026).
Further, Trantina is merely used to teach at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025), and not a tire conveyor. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617